Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 6-8, 13, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graham et al. US 2014/0186115.  Graham et al. disclose a paving machine with automatically adjusting screed (10) comprising:
A controller (66) configured to receive sensor (72, 74, 76, 80) based and operator (68) 
inputted operational parameters. See [0020-0022].
Determine an instantaneous operational parameter, such as screed height/position,
	screed height/slope width i.e.  [0029-0035].
Controlling a corresponding auger height/width based on the operational parameter 
such that the auger assembly aligns with respect to the screed assembly at a 
predetermined distance with respect to the screed assembly.  [0036].


With respect to claim 8 Graham et al. disclose a paving method using a paving 
	machine with automatically adjusting screed (10) comprising:
Providing a controller (66) configured to receive sensor (72, 74, 76, 80) based and 
operator (68) inputted operational parameters. See [0020-0022].
Receiving an instantaneous operational parameter, such as screed height/position,
	screed height/slope width i.e. from said sensors. [0029-0035].
Controlling a corresponding auger height/width based on the operational parameter 
such that the auger assembly aligns with respect to the screed assembly at a 
predetermined distance with respect to the screed assembly.  [0036].

With respect to claim 13 Graham et al. disclose the controller is configured to detect operator input parameters and save said parameters in a memory for recall and comparison with instantaneous sensor-based paving parameters during start up and continuous paving.  Such that the auger/screed positions are controlled based on the operational parameters to align with respect to a first lateral side of the paving screed.  [0031-0039].


A tractor (12).
A screed assembly (18) operably coupled to the tractor.
On or more first fluid cylinders (48, 52, 54, 56) configured to power a movement of the 
screed assembly relative to a ground surface.
One or more sensors (70, 72, 74, 76, 78, 80, 82) configured to detect data indicative of 
the movement of the screed assembly relative to the ground surface.
An auger assembly (30) disposed between the tractor and the screed assembly and 
adapted to spread and distribute paving material in front of the screed assembly.
A controller (66) configured to:
Receive data detected by the one or more sensors.
Determine an operational parameter associated with the movement of the screed 
assembly based on said sensor-detected data.
Control a position of the auger assembly based on the operational parameter such that 
the auger assembly aligns with respect to the screed assembly at a 
predetermined distance with respect to the screed assembly.  [0012-0014].

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
4. 	Claims 7, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. US 2014/0186115.  Graham et al. disclose the controller is configured to detect operator input parameters and save said parameters in a memory for recall and comparison with instantaneous sensor-based paving parameters during start up and continuous paving.  Wherein the controller (66) is configured so as to monitor and control various parameters of the tamper drive mechanism (62)…the vibration mechanism…the speed of the conveyors (28) and the auger (30)…in order to adjust parameters such as mix height.  [0026, 0031-0039].  Graham et al. further disclose the controller may be further configured to recall the saved sets of parameters from memory in response to a recall command and then use those parameters to automatically adjust the set-up of the paving machine, such that it corresponds to the saved parameters.  Wherein the controller may automatically direct the various actuators associated with each of the saved first configuration parameters to perform any adjustments in the configuration of the screed assembly.  [0029]. Therefore, it would be obvious if not inherent Graham et al. disclose a method of detecting by the controller an actuation of an input device to move the auger assembly; such as by detecting the operator inputting . 

5. 	Claims 2-5, 9-12, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. US 2014/0186115 in view of Morath US 2010/0050864.  Graham et al. discloses a paving machine with automatically adjusting screed (10) comprising:
A controller (66) configured to receive sensor (72, 74, 76, 80) based and operator (68) 
inputted operational parameters. See [0020-0022].
Determine an instantaneous operational parameter, such as screed height/position,
	screed height/slope width i.e.  [0029-0035].
Controlling a corresponding auger height/width based on the operational parameter 
such that the auger assembly aligns with respect to the screed assembly at a 
predetermined distance with respect to the screed assembly.  [0036].
Wherein controlling the auger/screed height and width with actuators (62, 68), which could be hydraulic cylinders or any suitable actuators and/or motors (70).  [0029].
But does not explicitly recite the use of sensor disposed within the cylinders.  
However, Morath discloses a piston-cylinder unit (14) including a force sensor (18) 
disposed on the interior of said piston-cylinder unit.  See [0026-28, 34, 38].  

	
With respect to claims 9-12 Graham et al. disclose a paving method using a paving 
	machine with automatically adjusting screed (10) comprising:
Providing a controller (66) configured to receive sensor (72, 74, 76, 80) based and 
operator (68) inputted operational parameters. See [0020-0022].
Receiving an instantaneous operational parameter, such as screed height/position,
	screed height/slope width i.e. from said sensors. [0029-0035].
Controlling a corresponding auger height/width based on the operational parameter 
such that the auger assembly aligns with respect to the screed assembly at a 
predetermined distance with respect to the screed assembly.  [0036].
Wherein controlling the auger/screed height and width with actuators (62, 68), which could be hydraulic cylinders or any suitable actuators and/or motors (70).  [0029].
But does not explicitly recite the use of sensor disposed within the cylinders.  
	However, Morath discloses a piston-cylinder unit (14) including a force sensor (18) disposed on the interior of said piston-cylinder unit.  See [0026-28, 34, 38].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of operating a paving machine of Graham et al. with the actuators and motors taught by Morath in order to facilitate automated and real time control of the screed/auger assembly.  
Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				7/20/2021